Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed August 2, 2021, claims 7 and 10 has been amended, and claims 7 and 9-10 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 4 – page 10, filed August 2, 2021, with respect to claims 7 and 10 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant argued that, see page 7 paragraph 1 – page 8 (all), “ … Applicant's claimed invention is directed to a terminal apparatus that performs uplink transmissions using a physical uplink control channel (PUCCH) to communicate with a base station apparatus. In contrast, Chen'466 teaches a wireless communications system 200 in which base stations 105 support coordinated multi-point (CoMP) communications with a UE 115 (see, for example, paragraphs [0072] and [0073] of Chen'466). However, the CoMP communications taught by Chen'466 are used to perform downlink transmissions from the base stations 105 to the UE 115, by CoMP transmissions using a ULL TTI or 1ms TTI (see, for example, paragraphs [0073] and [0074] of Chen'466). Applicant notes that similar teachings are found in paragraph [0055] of the provisional application of Chen'466 (U.S. 62/147,947).  Therefore, Chen'466 fails to teach or suggest a terminal apparatus including a higher layer processor configured to set a type of TTI for a physical uplink control channel (PUCCH) and a transmitter configured to perform an uplink transmission using the PUCCH, as recited in Applicant's claimed invention. Application No. 16/074,464 
August 2, 2021 
Reply to the Office Action dated May 3, 2021 
Page 8 of 11 

communications using multiple TTI durations (see, for example, paragraphs [0106] and [0107] of Chen'466). At step 605 in Fig. 6 of Chen'466, a first base station 105-g may establish a first TTI connection with a UE 115-c, and the first TTI connection may provide communications having a first TTI, such as 1 ms subframe-based TTI . At steps 615 and 620 in Fig. 6 of Chen'466, the UE 115-c may determine first TTI parameters, and a second base station 105-h may establish a second TTI connection with UE 115-c, which may provide communications having a second TTI that may have a shorter duration than the first TTI. Finally, at step 630 in Fig. 6 of Chen'466, the UE 115-c may determine second TTI parameters. As described above, Chen'466 discloses that the first base station 105-g may establish a first TTI connection with the UE 115-c, and the base station 105-g and the UE 115-c may determine first TTI parameters. Chen'466 further discloses that the second base station 105-h, which is a different base station from base station 105-g, may establish a second TTI connection with the UE 115-c, and the second base station 105-h and the UE 115-c may determine second TTI parameters. 
That is, Chen'466 discloses that the UE 115-C determines a type of TTI based on information received from two base stations (the base station 105-g and the second base station 105-h). In contrast to Chen'466, Applicant's claimed invention requires that the terminal apparatus sets a type of TTI based on a parameter received from a single base station apparatus. 
Therefore, Chen'466 fails to teach or suggest a terminal apparatus including a receiver configured to receive a parameter from a base station apparatus and a higher layer processor configured to set a type of TTI for a PUCCH based on the parameter, as recited in Applicant's claimed invention. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Chen466 clearly teaches, A terminal apparatus that communicates with a base station apparatus  (see Fig.1, Fig.6, para. 0106, UE 115-C communicating with a first base station 105-g, prov947, Fig.1-2, para. 0042), the terminal apparatus comprising: 	a receiver (see Fig.6, Fig.7, UE 115-C with Receiver 705) configured to receive a parameter from the base station apparatus at block 615, the UE 115-c determine first TTI parameters which include various of the parameters discussed with reference to FIGS. 1-5 / receive a parameter from the base station / first TTI parameter); a higher layer processor (see Fig.6, Fig.7, a wireless device 700 with a CPU and a TTI parameter module 710, see para. 0109) configured to set a type of transmission time interval (TTI) for a physical uplink control channel (PUCCH) based on the parameter (see para. 0073, one or more of the base stations 105-a provide capability for transmissions using a shorter duration (e.g., low latency) TTI, and one or more of the base stations 105-c capability for transmissions using a longer duration TTI (e.g., a 1 ms TTI), which may be referred to as a non-low-latency or legacy TTI, see prov947, para. 0005, 0034, 0070) ; and 
a transmitter (see Fig.7 Transmitter 715) configured to perform an uplink transmission using the PUCCH (see para. 0075, UE 115-a is configured for one or more reference signals for communications using one TTI, such as the CSI-RS or DM-RS, UE 115-a is provided common CRS locations, CSI-RS configurations, and physical downlink shared channel (PDSCH) starting symbols, for communications using the TTI, one or more of base stations 105-b or 105-c inherit a rank indicator (RI) from base station 105-a for use with multiple CSI processes for a particular TTI, see prov947, para. 0073).

The applicant furthers argues, hus, Chen'466, Chen'137, and Kim, either alone or in combination, clearly fail to teach or suggest the features of "a receiver configured to receive a parameter from the base station apparatus," "a higher layer processor configured to set a type of transmission time interval (TTI) for a physical uplink control channel (PUCCH) based on the parameter," "a transmitter configured to perform an uplink transmission using the PUCCH," and "the first total number of HARQ-ACKs is smaller than the second total number of HARQ-ACKs in a certain duration" as recited in Applicant's claim 7, and as similarly recited in Applicant's claim 10. 
Application No. 16/074,464 
August 2, 2021 
Reply to the Office Action dated May 3, 2021 
Page 11 of 11 
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the 
rejection of claims 7 and 10 under 35 U.S.C. § 103 as being unpatentable over Chen'466 in view of Chen'137 and Kim. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above response, the above claims are not allowable.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US provisional 62/147,947 (here in under prov947, and further published as US Pub. No.:2016/0309466, herein under Chen466), in view of Chen et al (US Pub. No.:2016/0095137), and further in view of Kim et al. (US Provisional application 62252410, filed Nov.6, 2015 (herein under prov410), and further published as US Pub. No.: 2019/0223204).

As per claim 7, Chen466 disclose A terminal apparatus that communicates with a base station apparatus  (see Fig.1, Fig.6, para. 0106, UE 115-C communicating with a first base station 105-g, prov947, Fig.1-2, para. 0042), the terminal apparatus comprising: 
	a receiver (see Fig.6, Fig.7, UE 115-C with Receiver 705) configured to receive a parameter from the base station apparatus (see Fig.6, para. 0107, the first TTI connection may provide communications having a first TTI, such as 1 ms subframe-based TTI. At block 610, the first base station 105-g may determine first TTI parameters, which may include various of the parameters as discussed with reference to FIGS. 1-5, at block 615, the UE 115-c determine first TTI parameters which include various of the parameters discussed with reference to FIGS. 1-5 / receive a parameter from the base station / first TTI parameter);
a higher layer processor (see Fig.6, Fig.7, a wireless device 700 with a CPU and a TTI parameter module 710, see para. 0109) configured to set a type of transmission time interval (TTI) for a physical uplink control channel (PUCCH) based on the parameter (see para. 0073, one or more of the base stations 105-a provide capability for transmissions using a shorter duration (e.g., low latency) TTI, and one or more of the base stations 105-c capability for transmissions using a longer duration TTI (e.g., a 1 
a transmitter (see Fig.7 Transmitter 715) configured to perform an uplink transmission using the PUCCH (see para. 0075, UE 115-a is configured for one or more reference signals for communications using one TTI, such as the CSI-RS or DM-RS, UE 115-a is provided common CRS locations, CSI-RS configurations, and physical downlink shared channel (PDSCH) starting symbols, for communications using the TTI, one or more of base stations 105-b or 105-c inherit a rank indicator (RI) from base station 105-a for use with multiple CSI processes for a particular TTI, see prov947, para. 0073), wherein 
a first PUCCH is used to transmit a first total number of Hybrid Automatic Repeat Request-Acknowledgements (HARQ-ACKs) in a first type of TTI in a first cell (see para. 0073, the base station 105-a  provide capability for transmissions using a shorter duration (e.g., low latency) TTI), see prov947, 0055), 
a second PUCCH is used to transmit a second total number of HARQ-ACKs in a second type of TTI in a second cell, a length of the first type of TTI is longer than a length of the second type of TTI (see para. 0073, the base stations 105-c  provide capability for transmissions using a longer duration TTI (e.g., a 1 ms TTI / a length of the first type of TTI), which may be referred to as a non-low-latency or legacy TTI, see also Fig.6 para. 0106-0110, see prov947,0055).

Chen466 however does not explicitly disclose the transmitter is configured to drop a transmission of the first PUCCH with the first type of TTI in a case that the transmission of the first PUCCH with the first type of TTI collides with a transmission of the second PUCCH with the second type of TTI in a subframe;	

Chen however disclose A terminal apparatus (see Fig.1 UE 115, Fig.6, UE 650) comprising: 
a higher layer processor (see Fig.6, UE 650 with controller/processor 659, see para. 0068) configured to set a type of transmission time interval (TTI) for a physical uplink control channel (PUCCH) based on a parameter (see para. 0039-0041, Fig.1, a lower latency in communications is achieved by the shorter, more frequent TTI. For example, where the legacy wireless communication technology is LTE, TTI duration, a lower latency wireless communication technology, which is referred to herein as ultra low latency (ULL), may be based on a multiple symbol-level, a symbol-level, or slot-level duration (e.g., a duration that is less than a 1 ms subframe), also control channel for ULL is referred to herein as ULL PUCCH); and 
a transmitter (see Fig.6, TX processor 668) configured to perform an uplink transmission using the PUCCH (see Fig.8, Fig.9, para. 0074-0077, FIG. 9 illustrates an example frame structure 900 for ULL (and/or LTE) communications. For example, as described, frame structure 900 can represent a symbol duration TTI (e.g., of an OFDM, SC-FDM, or similar symbol, such as a symbol 710, 711, 720, 721, etc. in FIG. 7), a two or more symbol duration TTI, a slot duration TTI, etc., which is represented vertically in frequency (and horizontally in time, as described). In any case, as described, the frame structure for ULL can be defined within a current LTE UL frame structure. For example, frame structure 900 includes PUCCH regions 802 of LTE at the ends of the frame), 
wherein the transmitter is configured to drop a transmission of a first PUUCH with a first type of TTI  (see para. 0097-0099, communicating component 661 can transmit communications (e.g., ULL communications 1282) to the network entity (e.g., eNB 1204) over the resources specified in the uplink resource grant during the TTI, where the TTI can be less than a subframe in duration, see also para. 0100-0102, referring to FIGS. 8 and 9, this piggybacking may include communicating component 661 transmitting the control information for the other communications in PUCCH region 802 (and/or PUSCH region 806 depending on the frame structure configured to ULL communications) while communicating the ULL communications in a ULL region (e.g., uPUSCH region 810 and/or uPUCCH region 808) in a case that the transmission of the first PUCCH collides with a transmission of a second PUCCH with a second type of TTI (see para. 0097-0099, communicating component 661 transmit the communications (e.g., ULL communications 1282) based on the other communications (e.g., LTE communications 1282) related to the second TTI of the subframe duration, where the other communications are also scheduled over the TTI (e.g., ULL TTI), see also para. 0100-0102, referring to FIGS. 8 and 9, this piggybacking may include communicating component 661 transmitting the control information for the other communications in PUCCH region 802 (and/or PUSCH region 806 depending on the frame structure configured to ULL communications) while communicating the ULL communications in a ULL region (e.g., uPUSCH region drop PUCCH transmission in the colliding symbols, and drop the entire TTI for PUCCH, but in some cases may prioritize PUCCH such that uRS transmissions in colliding symbols are dropped (e.g., where the PUCCH communications correspond to RRC layer communications), see also para. 0102-0105,  0133, where the uRS collides with transmission of the uplink control channel uPUCCH, communicating component 661 can transmit uPUCCH and drop uRS, transmit uRS and drop uPUCCH (e.g., where transmitting the uplink control data at Block 1708 is optional), or can transmit both. To transmit both, for example, communicating component 661 may transmit uPUCCH if it is SR or ACK/NACK by transmitting uRS with different cyclic shift(s) to indicate the SR or ACK/NACK. If both SR and ACK/NACK are scheduled along with uRS, SR may be dropped in this instance).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the transmitter is configured to drop a transmission of the first PUCCH with the first type of TTI in a case that the transmission of the first PUCCH with the first type of TTI collides with a transmission of the second PUCCH with the second type of TTI in a subframe, as taught by Chen, in the system of Chen466, so that a UE receive an uplink resource grant from a network entity for communicating in the wireless network, and determine a TTI for an uplink transmission within a subframe based on the uplink resource grant, see Chen, paragraphs 8-10.

The combination of Chen466 and Chen however does not explicitly disclose wherein a first PUCCH is configured to transmit a first number of Hybrid Automatic Repeat Request-Acknowledgements (HARQ-

Kim however disclose wherein a first PUCCH is configured to transmit a first number of Hybrid Automatic Repeat Request-Acknowledgements (HARQ-ACKs) in a first type of TTI, a second PUCCH is configured to transmit a second number of HARQ-ACKs in a second type of TTI, the first total number of HARQ-ACKs depends on the length of the first type of TTI, the second total number of HARQ-ACKs depends on the length of the second type of TTI, the first total number of HARQ-ACKs is smaller than the second total number of HARQ-ACKs in a certain duration (see US prov410, Section 3.6, pages 23-24, Figs, 7-9, see US Publication Fig.13, para. 0310-0312, Fig14 (b), para. 0317-0319, when TTIs of different lengths are supported within one system, HARQ processes may be used by being appropriately divided among the TTIs of different lengths. In the current LTE system, 8 HARQ processes are assumed and a soft buffer is assumed per process, whereby data transmission/retransmission is performed. That is, in the current LTE system, one UE may transmit/receive its data at 8 consecutive subframes in a state that A/N is not received. However, if short TTI is supported, 8 HARQ processes are additionally required unless the legacy data scheduling and data transmission and A/N transmission timing therefor are corrected. Since A/N reception timing for the data transmission after data transmission is varied depending on the TTI length, it is preferable that the HARQ processes are used by being divided per TTL length. For example, normal TTI length and one short TTI length coexist in the system, the HARQ processes 0 to 7 may be used for normal TTI, and the HARQ processes 8 to 15 may be used for short TTI. That is, each HARQ process number is dedicated for a specific TTI length, and may not be shared for short TTI and normal TTI. In the same manner that HARQ process for normal TTI and HARQ process for short TTI are identified from each other, soft buffers for the corresponding HARQ processes may be managed by being identified from each other, see also para. 0045, 0090-0095, 0099-0104).



As per claim 9, the combination Chen466, Chen and Kim disclose the terminal apparatus according to claim 7.Chen466 further disclose wherein the first type of TTI is associated with a first carrier spacing and a first OFDM symbol, and the second type of TTI is associated with a second carrier spacing and a second OFDM symbol (see para. 0057-0058, 0084, FIG. 3, 14 symbols 320 may correspond to a 1 ms subframe 315 duration. In such a manner, UEs 115 that support low latency communications can utilize symbols 320 of the low latency communications 310 while UEs 115 that do not support low latency communications, or UEs 115 that are operating in a legacy mode, in certain systems supporting low latency communications 310 include a 15 kHz tone spacing and a normal CP to provide a symbol 320 duration of 71 .mu.s. Such a TTI structure significantly reduce latency in a wireless system relative to latency for subframe-level communications 305. For example, subframe-level communications 305 may have a latency of approximately 4 ms between transmission of a subframe 315 and acknowledgment of receipt of the subframe 315, and low latency communications 310 may have a latency of approximately 300 .mu.s between transmission of a symbol 320 and acknowledgment of receipt of the symbol 320, see also para. 0083, Subframe-level communications 305 use a number of subframes 315 that make up a radio frame, such as 10 subframes 315 that may make up a legacy LTE radio frame. Each subframe may Chen further disclose wherein the first type of TTI is associated with a first carrier spacing and a first OFDM symbol, and the second type of TTI is associated with a second carrier spacing and a second OFDM symbol (see para. 0186-0191, an uplink frame structure of a lower latency wireless communication technology that is based on a transmission time interval (TTI) having a duration less than that of a legacy wireless communication technology. In this regard, a lower latency in communications is achieved by the shorter, more frequent TTI. For example, where the legacy wireless communication technology is LTE, which has a 1 millisecond (ms) subframe TTI duration {a length of the first type of TTI = 1ms}, a lower latency wireless communication technology, which is referred to herein as ultra low latency (ULL), may be based on a multiple symbol-level, a symbol-level, or slot-level duration, with a duration that is less than a 1 ms subframe); and
Kim further disclose wherein the first type of TTI is associated with a first carrier spacing and a first OFDM symbol, and the second type of TTI is associated with a second carrier spacing and a second OFDM symbol (see para. 0086, 0186, 0191, 0130, when PDCCH is transmitted within a specific short TTI to be monitored {a first carrier spacing}, the UE searches its sPDCCH within a PDCCH region. For example, the UE may perform blind decoding within sPDCCH search space within the legacy PDCCH region{a second carrier spacing}. Also per para. 0305, the UE may be mandated to have decoding capability for control channels of different lengths. Otherwise, the network may be mandated so as not to perform short TTI control channel transmission {a first carrier spacing}within a certain time after long TTI control channel transmission{a second carrier spacing}, see prov410, page 7, 18, section 3.5, page 22).
As per claim 10, claim 10 is rejected the same way as claim 7.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            a.      LG Electronics: “Remaining issues on power control for dual connectivity”, R1-144032, 10-2014) – see section 3 page 3, if UE is in power-limited case, at least one HARQ-ACK transmission would need to be …dropped”.
	 b.     (Chen) US 2018/0192418
	 c.      LG ELECTRONICS: "Uplink multiple channel transmission under UE
transmit power limitation",3GPP DRAFT; R1-091206 LTEA_UL TXP LIMITATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), (PUCCH, or a ACK/NACK PUCCH, see page 2, line 21 - line 23 provides one example of dropping a CQI PUCCH and transmitting a PUSCH; from the mentioned passages, it is clear that the subject-matter would also support dropping a CQI PUCCH before a HARO ACK PUCCH, as it is the case in the application).

d.  (Hwang) US 2018/0375619
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469